Reasons for allowance




1.	Claims 43-54, 63-65, 67-68, 72, 73, 89-107 are allowed.


2.	The following is an examiner’s statement of reasons for allowance:



Along with arguments 02/09/22, the closest prior art SON et al(US 2018/0302858) explains the bandwidth field may indicate the total bandwidth information through which the PPDU is transmitted and some channel information to be punctured within the total bandwidth. In this case, the total bandwidth may be either 80 MHz bandwidth or 160 MHz (or 80+80 MHz) bandwidth. According to an embodiment of the present invention, the bandwidth field may index puncturing of the S20 channel, and puncturing of at least one of two 20 MHz channels in the S40 channel, respectively. According to the embodiment of the present invention, in the channel configuration indicated by the bandwidth field of the HE-SIG-A, additional puncturing information may be indicated via the RA field of the HE-SIG-B. For example, when the bandwidth field indicates puncturing of one of two 20 MHz channels in the S40 channel at the total bandwidth of 80 MHz (e.g., the third and fifth channel configuration in FIG. 33(b)), the resource unit allocation field may indicate which 20 MHz channel in the S40 channel is punctured.   Kwon et al(US 2016/0088641A1) explains beamformer device receiving the CB frame from beamformee device 1 transmits a BR-poll frame to beamformee device 2 after the SIFS interval. In one embodiment, the beamformer device may select a subchannel for beamformee device based on the feedback information on the best N subchannels that is provided by beamformee device. The BR-poll frame may include selected subchannel information indicating the selected subchannel for a previous beamformee device, i.e., beamformee device. In one embodiment, the selected subchannel information may be transferred by a selected subchannel bitmap field that is represented in the form of bitmap. The selected subchannel bitmap has a plurality of bits that correspond to the plurality of subchannels respectively. When a bit has a predetermined value, it is indicated that a subchannel corresponding to the bit is selected for the previous beamformee device.

However regarding claims 43, 63, 89, and 101 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of: wherein the field comprises a bitmap associated with the puncturing scheme, the bitmap indicating a puncture status for each resource unit of the resource units; and transmit a communication based at least in part on the puncturing scheme to an access point using the channel width after receiving the management frame or receive a transmission based at least in part on the puncturing scheme from the access point using the channel width after receiving the management frame.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD A SMARTH/Primary Examiner, Art Unit 2478